894 N.E.2d 987 (2008)
In the Matter of MacArthur DRAKE, Respondent.
No. 45S00-0611-DI-478.
Supreme Court of Indiana.
August 14, 2008.

ORDER GRANTING EXTENSION OF TIME
Respondent, by counsel, files an "Application for Enlargement of Time to File A Petition for Review of Hearing Officer's Findings of Fact and Conclusions of Law."
Under Admission and Discipline Rule 23(15)(a), the deadline to file a petition for review is 30 days after the filing of the hearing officer's findings and recommendation, which was filed July 22, 2008. Respondent asks for an extension of this deadline to and including September 9, 2008.
Being duly advised, the Court GRANTS an extension of time to and including September 9, 2008, to file a petition for review.
The Court directs the Clerk to forward a copy of this Order to Respondent or Respondent's attorney and to the Indiana Supreme Court Disciplinary Commission.